DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 29, 2021 is acknowledged. Claims 1 and 14  have been amended. Claims 1-19 and 21-22 are pending.
Action on merits of claims 1-19 and 21-22 follows.
	     
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-12, 14-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “The OLED display of claim 10, wherein the contact hole further includes a switching contact hole formed located where the data line and the second expansion semiconductor part overlap each other and switching source and drain electrodes located at opposing ends of the compensation channel” (amended claim 14) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

Claim 11 depends on claim 10 and claim 10 depends on claim 6.
Claim 6 recites: “wherein the selected contact hole includes a compensation contact hole located where the driving connector and the first expansion semiconductor part overlap each other …”.
According to claim 6, the “contact hole includes a compensation contact hole” (contact hole 63), while the “contact hole” of claim 11 includes “switching contact hole” (contact hole 62).
These two contact holes (62 and 63) are non-related. 
Therefore, claims 11-12 contain new matter.    

With respect to claim 14, The limitation “…, and switching source and drain electrodes located at opposing ends of the compensation channel” of claim 14 is new matter.
	Applicant must cancel the new matter in response to the Office Action.


The following is a quotation of 35 U.S.C. 112(b):



Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: “The OLED display of claim 10, wherein the contact hole further includes a switching contact hole formed located where the data line and the second expansion semiconductor part overlap each other in the depth dimension of the OLED display” (claim 11) in the application as filed. (Emphasis added).
Claim 11 depends on claim 10 and claim 10 depends on claim 6.
Claim 6 recites: “wherein the selected contact hole includes a compensation contact hole located where the driving connector and the first expansion semiconductor part overlap each other …”.
It is not known to which “contact hole” claim 11 is referring to.
Therefore, claim 11-12 are indefinite. 

Amended Claim 14 recites: “wherein the switching transistor include another portion of the semiconductor layer as a switching channel, a switching gate electrode overlapping the switching channel in the depth dimension of the OLED display, and switching source and drain electrodes located at opposing ends of the compensation channel”. (Emphasis added).
The limitation contravenes the specification. Therefore, claims 14-19 and 21-22 are indefinite.  

an expansion data metal part formed adjacent to the selected contact hole and having a second width …,”.
Regarding the “selected contact hole”, lines 24-26 recited: “wherein the driving connector is electrically connected to the semiconductor layer via a selected one of the contact holes to connect the compensation drain electrode and the driving gate electrode,KO et aL, SN. 15/139,228Dkt, 8071-888TPage 8”.
There are more than one “selected contact holes” existed.
It is not known to which of the “selected contact holes” the “expansion data metal part, having a second width” is adjacent to?
Therefore, claims 1-19 and 21-22 are indefinite.

With respect to claim 16, claim 16 recites: “the OLED display of claim 14, wherein the semiconductor layer includes a curved semiconductor part formed adjacent to the selected contact hole and….”.
However, claim 14 recites: “wherein the driving connector is electrically connected to the semiconductor layer via a selected one of the contact holes to connect the compensation drain electrode and the driving gate electrode,”.
There are more than one “selected contact holes” existed.
It is not known to which of the “selected contact holes” the “curved semiconductor part” is formed adjacent to?
Therefore, claims 16-19 and 21-22 are indefinite.

an expansion semiconductor part formed adjacent to the selected contact hole and having a second width greater than the first width,”.
There are more than one “selected contact holes” existed.
It is not known to which of the “selected contact hole” that the “an expansion semiconductor part” is formed adjacent to?
Therefore, claims 19 and 21-22 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JIN (US. Pub. No. 2014/0353629). 
With respect to claim 1, JIN teaches an organic light-emitting diode (OLED) display as claimed including: 
a substrate (110); 
a semiconductor layer (131) on the substrate (110), wherein the semiconductor layer (131) is bent; 
a gate metal line on the semiconductor layer (131), and including a scan line (121) configured to transmit a scan signal (Sn); 

a data metal line on the insulating layer (142) and including a data line (171), a driving voltage line (172), and a driving connector (174); 
a switching transistor (T2) electrically connected to the scan line (121) and the data line (171); 
-34-a driving transistor (T1) electrically connected to the switching transistor (T2) and including a portion of the semiconductor layer (131) as a driving channel (131a), a driving gate electrode (G1, 125a) overlapping the driving channel (131a) in the depth dimension of the OLED display, and driving source (S1, 176a) and drain (D1, 177a) electrodes located at the ends of the driving channel (131a); 
a compensation transistor (T3) including another portion of the semiconductor layer (131) as a compensation channel (131c), a compensation gate electrode (G3, 125c) overlapping the compensation channel (131c) in the depth dimension of the OLED display, and compensation source (S3, 176c) and drain (D3, 177c) electrodes located at opposing ends of the compensation channel (131c), wherein the compensation source electrode (S3, 176c) is electrically connected to the driving drain electrode (D1, 177a);
an initialization transistor (T4) including another portion of the semiconductor layer (131) as an initialization channel (131d), an initialization gate electrode (G4, 125d) overlapping the initialization channel (131d) in the depth dimension of the OLED display, and initialization source (S4, 176d) and drain (D4, 177d) located at opposing ends of the initialization channel (131d), wherein the initialization drain electrode (D4, 177d) is electrically connected to the driving gate electrode (G1, 125a) and the compensation drain electrode (D3, 177c); 

an OLED (OLED) receiving the output current (D1) of the driving transistor (T1) via the light emission control transistor (T6), 
wherein the driving connector (174) is electrically connected the semiconductor layer (131) via a selected one of the contact hole (63) to connect the compensation drain electrode (D3, 177c) and the driving gate electrode (G1, 125a), 
wherein the semiconductor layer (131) includes a narrow semiconductor part having a first width and an expansion semiconductor part formed adjacent to the selected one of the contact hole (63) and having a second width greater than the first width,
wherein the narrow semiconductor part (131) connects the compensation drain electrode (D3, 177c) and the initialization drain electrode (D4, 177d), and extends in a first direction from compensation drain electrode (D3, 177c) to the initialization drain electrode (D4, 177d), 
wherein the expansion semiconductor part (132) protrudes from the narrow semiconductor part (131) in a second direction different from the first direction,
wherein the compensation gate electrode (G3, 125c) protrudes from the scan line (Sn, 121) at a right angle from a direction of extension of the scan line (Sn, 121) to cross the compensation channel (131c) of the compensation transistor (T3). (See FIGs. 1-3).

With respect to claim 2, the expansion semiconductor part of JIN encloses the selected contact hole (63). 



With respect to claim 4, the data line (171) of JIN crosses the scan line (Sn, 121) and is configured to transmit a data voltage (Dm), 
wherein the driving voltage line (172) crosses the scan line (Sn, 121) and is configured to transmit a driving voltage (ELVDD), and 
wherein the driving connector (174) configured to electrically connect the compensation drain electrode (D3, 177c) to the driving gate electrode (G1, 125a). 
         
With respect to claim 5, the OLED display of JIN further comprises: 
a previous scan line (Sn-1, 122) substantially parallel to the scan line (Sn, 121) and configured to transmit a previous scan signal (Sn-1); 
an initialization voltage line (Vint, 124) configured to transmit an initialization voltage configured to initialize the driving transistor (T1); and 
the initialization transistor (T4) configured to be turned on based on the previous scan signal (Sn-1, 122).   

With respect to claim 6, the expansion semiconductor part of JIN includes a first expansion semiconductor part, and wherein the selected contact hole includes a compensation -35- 

With respect to claim 7, the first expansion semiconductor part of JIN includes a first contact semiconductor region overlapping the compensation contact hole (63) and a first non-contact semiconductor region not overlapping the compensation contact hole (63), in the depth dimension of the OLED display, and wherein edges of the first expansion semiconductor part and edges of the compensation contact hole (63) are separated from each other in the first non-contact semiconductor region. 

With respect to claim 8, the first non-contact semiconductor region of JIN is positioned on the shortest path passing in front of the compensation contact hole (63), and wherein the shortest path extends from a vertical portion of the narrow semiconductor part to a horizontal portion of the narrow semiconductor part.  

With respect to claim 9, the first non-contact semiconductor region of JIN is located on a detour path around the compensation contact hole (63).  

With respect to claim 13, the OLED (200) of JIN includes:   
-36-a pixel electrode (191) receiving an output (D1) of driving of transistor (T1) via the light emission control transistor (T6); 
an organic emission layer (370) on the pixel electrode (191); and 
a common electrode (270) on the organic emission layer (370). (See FIGs. 4-5). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JIN ‘629 as applied to claim 6 above, and further in view of KIM et al. (US. Pub. No. 2014/0034923)of record.
With respect to claim 10, JIN teaches the OLED display as described in claim 6 above including the expansion semiconductor part includes a first expansion semiconductor part located where the driving connector and the first expansion semiconductor part overlap each other.
Thus, JIN is shown to teach all the features of the claim with the exception of explicitly disclosing the expansion semiconductor part includes a second expansion semiconductor part.-35- 
However, KIM teaches an OLED display including: 
a semiconductor layer (131) includes a narrow semiconductor part having a first width and an expansion semiconductor part formed adjacent to a selected one of the contact hole and having a second width greater than the first width, 
wherein the expansion semiconductor part further includes a second expansion semiconductor part (@T2) overlapping data line (171). (See FIG. 3). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor layer of JIN further including the second expansion semiconductor part as taught by KIM so that contact misalignment can be avoided. 



With respect to claim 12, the insulating layer of JIN or KIM includes: 
a first gate insulating layer (141) covering the semiconductor layer (131); 
a second gate insulating layer (142) covering the scan line (121); and 
an interlayer insulating layer (160) covering the second gate insulating layer (142), and 
wherein the compensation contact hole (63 or 166) and the switching contact hole (62 or 164) penetrate the first (141) and second (142) gate insulating layers and the interlayer insulating layer (160). 

Claims 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JIN ‘629, in view of KIM ‘923 and SHIN (US. Pub. No. 2014/0070184) of record. 
With respect to claim 14, As best understood by Examiner, JIN teaches an organic light-emitting diode (OLED) display as claimed including: 
a substrate (110); 
a semiconductor layer (131) on the substrate, wherein the semiconductor layer (131) is bent; KO et al, SN. 15/139,228Dkt. 8071-888T Page 7 
a gate metal line on the semiconductor layer (131), and including a scan line (121) configured to transmit a scan signal; 

a data metal line on the insulating layer (142) and including a data line (171), a driving voltage line (172), and a driving connector (174); 
a switching transistor (T2) electrically connected to the scan line (121) and the data line (171); 
a driving transistor (T1) electrically connected to the switching transistor (T2) and including a portion of the semiconductor layer as a driving channel (131a), a driving gate electrode (G1, 125a) overlapping the driving channel (131a) in the depth dimension of the OLED display, and driving source (S1, 176a) and drain electrodes (D1, 177a) located at the ends of the driving channel (131a); 
a compensation transistor (T3) including another portion of the semiconductor layer  as a compensation channel (131c), a compensation gate electrode (G3, 125c) overlapping the compensation channel (131c) in the depth dimension of the OLED display, and compensation source (S3, 176c) and drain electrodes (D3, 177c) located at opposing ends of the compensation channel (131c), wherein the compensation source electrode (S3, 176c) is electrically connected to the driving drain electrode (D1, 177a); 
a light emission control transistor (T6) receiving an output current (D1) of the driving transistor (T1); and 
an OLED receiving the output current (D1) of the driving transistor (T1) via the light emission control transistor (T6), 

wherein the driving connector (174) includes a normal data metal part having a first width and another data metal part formed adjacent to the selected contact hole and having a second width, 
wherein the another data metal part with the second width has a portion which does not overlap the semiconductor layer (131) in the depth dimension of the OLED display, 
wherein the switching transistor (T2) include another portion of the semiconductor layer as a switching channel (131b), a switching gate electrode (G2, 125b) overlapping the switching channel (131b) in the depth dimension of the OLED display, and switching source (S2, 176b) and drain (D2, 177b) electrodes located at opposing ends of the switching (compensation) channel (131b), and
wherein the switching gate electrode (G2, 125b) is connected to the scan line (Sn, 121) and the switching source electrode (S2, 176b) is connected to the data line (171), 
wherein the data line (171) and the switching channel (131b) does not completely overlap each other in the depth dimension of the OLED display, and 
 wherein the compensation gate electrode (G3, 125c) protrudes from the scan line (Sn, 121) at a right angle from a direction of extension of the scan line (Sn, 121) to cross the compensation channel (131c) of the compensation transistor (T3). (See FIGs. 1-3).
 
Thus, JIN is shown to teach all the features of the claim with the exception of explicitly disclosing the expansion data metal part having a second width greater than the first width; and does not overlap each other in the depth dimension of the OLED display.
 
However, KIM teaches an OLED display including: 
a driving connector (174) includes a normal data metal part having a first width and an expansion data metal part formed adjacent to a selected contact hole (166, 167) and having a second width greater than the first width, and
wherein the expansion data metal part with the second width has a portion which does not overlap the semiconductor layer (131) in the depth dimension of the OLED display. (See FIGs. 2-3, 6). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the driving connector of JIN having the expansion part having the  second width greater than the first width as taught by KIM for the same intended purpose of providing contact to the semiconductor layer, without departing from either.   

Further SHIN teaches an OLED display including: data line (171) and switching channel (131d) does not overlap each other in the depth dimension of the OLED display. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the data line and the switching channel of JIN does not overlap each other as taught by SHIN to provide contact to switching source without a complicate pattern. 


With respect to claim 15, in view of KIM, the expansion data metal part encloses the selected contact hole. 
With respect to claim 16, the semiconductor layer (131) of JIN or KIM or SHIN includes a curved semiconductor part formed adjacent to the selected contact hole and a semiconductor stripe part having a substantially linear shape, and wherein the curved semiconductor part overlaps the expansion data metal part in the depth dimension of the OLED display. 

With respect to claim 17, in view of KIM, the expansion data metal part includes a contact data region overlapping the selected contact hole (164) and a non-contact data region not overlapping the selected contact hole (164), in the depth dimension of the OLED display, and wherein edges of the expansion data metal part and the edges of the selected contact hole (164) are separated from each other in the non-contact data region.  

With respect to claim -37-18, the data line (171) of JIN or KIM or SHIN crosses the scan line (121) and is configured to transmit a data voltage (Dm), 
wherein the driving voltage line (172) crosses the scan line (121) and is configured to transmit a driving voltage (ELVDD), and
wherein the driving connector (174) configured to electrically connect the compensation drain electrode (D3) to the driving gate electrode (G1). 
 

wherein the expansion semiconductor part includes a first expansion semiconductor part configured to electrically connect the compensation drain electrode (D3) to the initialization drain electrode (D4), and   
wherein the contact hole includes a compensation contact hole located where the driving connector (174) and the first expansion semiconductor part overlap each other in the depth dimension of the OLED display. 

With respect to claim 21, in view of KIM, the expansion data metal part includes a contact data region overlapping the compensation contact hole (166) and a non-contact data region -38-not overlapping the compensation contact hole (166), in the depth dimension of the OLED display, and wherein edges of the expansion data metal part and edges of the compensation contact hole (166) are separated from each other in the non-contact data region. 

With respect to claim 22, the insulating layer of JIN or KIM or SHIN includes: 
a first gate insulating layer (141) covering the semiconductor layer (131); 
a second gate insulating layer (142) covering the scan line; and 
an interlayer insulating layer (160) covering the second gate insulating layer (142), and 
wherein the compensation contact hole penetrates the first (141) and second (142) gate insulating layers and the interlayer insulating layer (160).
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829